 BRYAN SCHRODER
 United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                       ) No. 3:20-cr-00100-SLG-MMS
                                                 )
                      Plaintiff,                 ) COUNT 1:
                                                 ) DEPRIVATION OF CIVIL RIGHTS
        vs.                                      )  Vio. of 18 U.S.C. § 242
                                                 )
 CORNELIUS AARON PETTUS, JR.,                    )
                                                 )
                      Defendant.
                                                 )

                                   INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about September 30, 2019, within the District of Alaska, the defendant,

CORNELIUS AARON PETTUS, JR., while acting under color of law, did assault S.A.

and willfully deprive S.A. of the right, secured and protected by the Constitution and laws

of the United States, to be free from the use of unreasonable force by a law enforcement

officer, which assault resulted in bodily injury to S.A.


       Case 3:20-cr-00100-SLG-MMS Document 2 Filed 10/23/20 Page 1 of 2
      All of which is in violation of 18 U.S.C. § 242.

      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON




s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: October 21, 2020




                                       Page 2 of 2
      Case 3:20-cr-00100-SLG-MMS Document 2 Filed 10/23/20 Page 2 of 2
